IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40362
                       Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GEORGE BARRY CLARK,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 9:96-CR-15-ALL
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     George Barry Clark appeals his sentence for conspiring to

defraud the United States by obtaining fraudulent income tax

refunds, in violation of 18 U.S.C. § 286.    He contends it was

error for the district court to assess a four-level enhancement

for his leadership role, pursuant to U.S.S.G. § 3B1.1(a), when

calculating his sentence.   The presentence report supports the

determination that Clark was a § 3B1.1 leader or organizer.     The

district court did not clearly err in assessing the four-level

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-40362
                                  -2-

enhancement.     See United States v. Ronning, 47 F.3d 710, 711 (5th

Cir. 1995); United States v. Gadison, 8 F.3d 186, 196 (5th Cir.

1993).

     AFFIRMED.